EXHIBIT 13 Five-Year Financial Summary Wal-Mart Stores, Inc. (Dollar amounts in millions except ratios and per share data) Fiscal Year Ended January31, 2009 2008 2007 2006 2005 Operating Results Net sales $401,244 $374,307 $344,759 $308,945 $281,488 Net sales increase 7.2 % 8.6 % 11.6 % 9.8 % 11.4 % Comparable store sales increase in the United States (1) 3.5 % 1.6 % 2.0 % 3.4 % 3.3 % Cost of sales $306,158 $286,350 $263,979 $237,649 $216,832 Operating, selling, general and administrative expenses 76,651 70,174 63,892 55,724 50,178 Interest expense, net 1,900 1,794 1,529 1,180 980 Effective tax rate 34.2 % 34.2 % 33.5 % 33.1 % 34.2 % Income from continuing operations $13,254 $12,863 $12,189 $11,386 $10,482 Net income 13,400 12,731 11,284 11,231 10,267 Per share of common stock: Income from continuing operations, diluted $3.35 $3.16 $2.92 $2.72 $2.46 Net income, diluted 3.39 3.13 2.71 2.68 2.41 Dividends 0.95 0.88 0.67 0.60 0.52 Financial Position Current assets of continuing operations $48,754 $47,053 $46,489 $43,473 $37,913 Inventories 34,511 35,159 33,667 31,910 29,419 Property, equipment and capital lease assets, net 95,653 96,867 88,287 77,863 66,549 Total assets of continuing operations 163,234 162,547 150,658 135,758 117,139 Current liabilities of continuing operations 55,307 58,338 52,089 48,915 42,609 Long-term debt 31,349 29,799 27,222 26,429 20,087 Long-term obligations under capital leases 3,200 3,603 3,513 3,667 3,073 Shareholders’ equity 65,285 64,608 61,573 53,171 49,396 Financial Ratios Current ratio 0.9 0.8 0.9 0.9 0.9 Return on assets (2) 8.4 % 8.5 % 8.8 % 9.3 % 9.8 % Return on shareholders’ equity (3) 21.2 % 21.0 % 22.0 % 22.8 % 23.1 % Other Year-End Data Walmart U.S. Segment Discount stores in the United States 891 971 1,075 1,209 1,353 Supercenters in the United States 2,612 2,447 2,256 1,980 1,713 Neighborhood Markets in the United States 153 132 112 100 85 International Segment Units outside the United States 3,615 3,098 2,734 2,158 1,480 Sam's Club Segment Sam’s Clubs in the United States 602 591 579 567 551 (1) For fiscal 2006 and fiscal 2005, we considered comparable store sales to be sales at stores that were open as of February1st of the prior fiscal year and which had not been converted, expanded or relocated since that date. Fiscal 2008 and fiscal 2007 comparable store sales includes all stores and clubs that have been open for at least the previous 12 months. Additionally, for those fiscal years, stores and clubs that are relocated, expanded or converted are excluded from comparable store sales for the first 12 months following the relocation, expansion or conversion. Fiscal 2009 comparable store sales included sales from stores and clubs open for the previous 12 months, including remodels, relocations and expansions. (2) Income from continuing operations before minority interest divided by average total assets from continuing operations. (3) Income from continuing operations before minority interest divided by average shareholders’ equity. Financial information for fiscal years 2006, 2007 and 2008 has been restated to reflect the impact of the following activities in fiscal 2009: · The closure and disposition of 23 stores and other properties of The Seiyu, Ltd. (“Seiyu”) in Japan under a restructuring plan; and · The sale of Gazeley Limited (“Gazeley”), a property development subsidiary in the United Kingdom. Financial information for fiscal year 2005 has not been restated to reflect the impact of these activities as the adjustments are immaterial. Financial information for fiscal years 2005 and 2006 has been restated to reflect the disposition of our South Korean and German operations that occurred in fiscal The consolidation of Seiyu had a significant impact on the fiscal 2006 financial position amounts in this summary. Certain reclassifications have been made to prior periods to conform to current presentations. 1 Table of contents Management’s discussion and analysis of financial condition and results of operations 3 Consolidated Statements of Income 18 Consolidated Balance Sheets 19 Consolidated Statements of Shareholders’ Equity 20 Consolidated Statements of Cash Flows 21 Notes to Consolidated Financial Statements 22 Report of independent registered public accounting firm 42 Report of independent registered public accounting firm on internal control over financial reporting 43 Management’s report to our shareholders 44 Fiscal 2009 end-of-year store count 46 Board of directors 48 Corporate and stock information 49 2 Wal-Mart Stores, Inc. Management’s Discussion and Analysis of Financial Condition and Results of Operations Overview Wal-Mart Stores, Inc. (“Wal-Mart,” the “Company” or “we”) operates retail stores in various formats around the world and is committed to saving people money so they can live better. We earn the trust of our customers every day by providing a broad assortment of quality merchandise and services at every day low prices (“EDLP”), while fostering a culture that rewards and embraces mutual respect, integrity and diversity. EDLP is our pricing philosophy under which we price items at a low price every day so that our customers trust that our prices will not change under frequent promotional activity. Our focus for Sam’s Club is to provide exceptional value on brand-name merchandise at “members only” prices for both business and personal use. Internationally, we operate with similar philosophies. Our fiscal year ends on January31. We intend for this discussion to provide the reader with information that will assist in understanding our financial statements, the changes in certain key items in those financial statements from year to year, and the primary factors that accounted for those changes, as well as how certain accounting principles affect our financial statements. We also discuss certain performance metrics that management uses to assess our performance. The discussion also provides information about the financial results of the various segments of our business to provide a better understanding of how those segments and their results affect the financial condition and results of operations of the Company as a whole.
